DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  This Office Action is responsive to the Applicant’s Response to Election/Restriction filed on 5/06/2022.

Information Disclosure Statement
3.  The Information Disclosure Statement (IDS) submitted on 12/03/2021, 10/17/2020, 6/19/2020 and 9/12/2019 have been considered by the examiner and made of record in the application file. 

Examiner's Amendment
4.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        The Applicant’s Response to Election/Restriction filed on 5/06/2022, in which the Applicant elected claims 1-8 of Group 1, without traverse. Claims 9-20 of Groups 2 and 3 hereby have been canceled accordingly and entered of record.
         Claim 3 has been amended below in order to correct typographical error in the claim.
           - Claim 3, “a split-gate flash”15 on line 2 is amended to “a split-gate flash memory cell”15 in order to correct typographical error for this limitation in the claim (referred to “a split-gate flash memory cell” on line 2 of similar claim 7).  
 
          Authorization for this examiner's amendment was given in a telephone interview with Brent Yamashita (Applicant’s Representative) on May 16, 2022.      
         The application has been amended as follows:
              In the claims: 
                  Claim 3 (Currently Amended): The method of claim 1, wherein each of the non-volatile memory cells is a split-gate flash memory cell.
                  Claims 9-20: Canceled.

Allowable Subject Matter
5.   Claims 1-8 are allowed.
6.  The following is a statement of reason for indication of allowable subject matter:
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “programming a plurality of cells coupled to a bitline; measuring, K different times, a current drawn by the plurality of cells and storing a measured value each of the K different times, where K is an integer; calculating an average value based on the K measured values; and identifying the bitline as a bad bitline if any of the K measured values is less than the average value by more than a first threshold or is more than the average value by more than a second threshold”, and a combination of other limitations thereof as recited in the claim. Claims 2-4 depend on claim 1.      
       Regarding independent claim 5, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “programming a plurality of cells coupled to a bitline;2 WEST\298570660.1Attorney Docket No. 351913-999870 measuring, K different times, a voltage on a control gate line coupled to a control gate terminal of a plurality of cells and storing a measured value each of the K different times, where K is an integer; calculating an average value based on the K measured values; and identifying the bitline as a bad bitline if any of the K measured values is less than the average value by more than a first threshold or is more than the average value by more than a second threshold”, and a combination of other limitations thereof as recited in the claim. Claims 6-8 depend on claim 5.      
7.   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
         Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/TRI M HOANG/ 
Primary Examiner, Art Unit 2827